Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 4-7, and 13, the limitation “the gantry” is recited in: claim 1, lines 4, 6, and 8; claim 4, lines 1-2; claims 5-7 and 13, line 1 of each. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, --the continuous rotation gantry-- has been considered.

Regarding claims 1, 9-10, and 12, the limitation “the object” is recited in: claim 1, line 4; claim 9, line 2; claim 10, line 7; claim 12, line 2. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, --the patient object-- has been considered.

Regarding claims 1 and 9, the limitation “the detector” is recited in: claim 1, line 10; claim 9, line 1. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, --the multilayer detector-- has been considered.

Regarding claims 1 and 3, the limitation “the residual beams” is recited in: claim 1, line 11; claim 3, line 2. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, --the residual proton beams-- has been considered.

Regarding claim 1, the limitation “the received data” is recited in line 12. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, --the data-- has been considered.

Regarding claim 2, the limitation “the proton beam” is recited in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, --the residual proton beams-- has been considered.

Regarding claims 6-7, the limitation “the proton beam” is recited in: claim 6, line 3; claim 7, line 2. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, --the proton beams-- has been considered.


Regarding claim 10, the limitation “the received data” is recited in line 8. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, --the proton beam data-- has been considered.

Regarding claims 2-9 and 11-15, the claims are rejected due to their dependence on claims 1 and 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maurer (US 9,687,200 B2).

Regarding claim 1, as best understood, Maurer discloses an on-board proton imaging system (a mounted (on-board) kV imaging system S1/D2 with a compact proton source; column 12, lines 58-67, column 19, lines 39-42), comprising a continuous rotation gantry configured to generate proton beams during rotation thereof to penetrate a patient object (a ring gantry 204 that generates proton beams at continuous firings through a rotational arc to treat a patient; column 12, lines 58-61, column 14, lines 12-15, column 18, lines 6-10); a beam detector arranged opposite of the continuous rotation gantry around the patient object (a detector D1 arranged in the ring gantry 204 opposite of an imaging source S1; figure 9A, column 16, lines 1-4) and configured to receive residual proton beams having passed through the patient object (the detector D1 receives leftover proton beams that have passed through the patient; figure 9B, column 12, lines 58-67, column 16, lines 1-4); a controller in communication with the continuous rotation gantry and a multilayer detector (a control unit in communication with the ring gantry 204 and a dual detector array D2a/D2b; column 16, lines 33-40, column 19, line 64, column 20, line 3), configured to: instruct the continuous rotation gantry to generate the proton beams based on patient factors (the control unit instructs the ring gantry 204 to generate proton beams based on patient longitudinal positions; column 12, lines 58-67, column 16, lines 33-40, column 17, lines 43-61); receive data from the multilayer detector indicating at least an energy level of the residual proton beams (the control unit receives kV image information of the leftover proton beams; column 12, lines 58-67, column 16, lines 33-40, column 19, lines 56-61); and generate a three-dimensional image based on the data (the control unit performs 

	Regarding claim 4, as best understood, Maurer discloses the system of claim 1, wherein the continuous rotation gantry includes a nozzle configured to continuously emit and direct the proton beams while the continuous rotation gantry is continuously rotating (the ring gantry 204 has a radiation treatment head 210 that emits the protons beams in continuous firings and directs the proton beam while the ring gantry 204 continuously changes gantry angle; column 18, lines 1-10).

Claim(s) 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lu (US 8,229,068 B2).

	Regarding claim 10, as best understood, Lu discloses a proton imaging system (a radiation therapy treatment system 10 using proton therapy and generating images; column 3, lines 17-21, column 4, lines 7-14), comprising a memory configured to store patient factors (an acquisition module 94 that collects a location, phase, and position of a region of interest in a patient; column 8, lines 32-39); a controller in communication with the memory (a computer 62 with software program 78 in communication with the acquisition module 94; column 4, lines 31-35, column 6, lines 22-26) and configured to: instruct a continuous rotation gantry to generate proton beams based on the patient factors to penetrate a patient object (the computer 62 instructs a gantry 22 with a continuous beam 34 in a rotational path to generate proton beams based on the 

	Regarding claim 12, as best understood, Lu discloses the system of claim 10, wherein the proton beams are generated at varying rotating positions around the patient object (the proton beams are generated at various rotational positions relative to the patient; column 3, lines 49-51).

	Regarding claim 13, as best understood, Lu discloses the system of claim 10, wherein the continuous rotation gantry is configured to generate the proton beams at varying energy levels (the gantry 22 generates proton beams at varying intensity; column 3, lines 17-55, column 5, lines 25-33).

	Regarding claim 14, as best understood, Lu discloses the system of claim 10, wherein the controller is further configured to generate a three-dimensional image based at least in part on the proton beam data (the computer 62 generates a 3D 

	Regarding claim 15, as best understood, Lu discloses the system of claim 10, wherein the patient factors are acquired from images of the patient object (the location, phase, and position are extracted from reconstructed images of the patient; column 8, lines 32-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim(s) 1 above, and further in view of Brahme (US 6,891,166 B2).

Regarding claim 2, as best understood, Maurer discloses the system of claim 1, including the residual proton beams (the leftover proton beams; column 12, lines 58-67).
Maurer does not expressly disclose the beam detector includes a plurality of layers configured to receive the beams, wherein each layer is associated with an energy level and receipt of the beams at one of the layers indicates an energy level of the beam.
Brahme discloses a beam detector includes a plurality of layers configured to receive beams (a detector 100 with converter layers 30-1, 30-2 that receive x-rays and gamma rays; column 8, lines 10-32), wherein each layer is associated with an energy level and receipt of the beams at one of the layers indicates an energy level of the beam (converter layers 30-1 are adapted for lower energies and converter layers 30-2 are adapted for higher energies; column 8, lines 10-32).
Maurer in view of the teachings of Brahme so that the beam detector includes a plurality of layers configured to receive the beams, wherein each layer is associated with an energy level and receipt of the beams at one of the layers indicates an energy level of the beam.
One would have been motivated to do so to provide the advantages of accommodating a wider range of energies thereby providing a more accurate reading.

	Regarding claim 3, as best understood, Maurer modified teaches the system of claim 2, wherein the controller is further configured to receive the energy level and a location of at least one of the residual beams from the beam detector (Brahme, column 8, lines 10-32, column 9, lines 2-20).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Maurer in view of the further teachings of Brahme.
 	One would have been motivated to do so to provide the advantages of better communicating an accurate energy and position reading for a more detailed analysis.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim(s) 1 above, and further in view of Lu.

Regarding claim 5, as best understood, Maurer discloses the system of claim 1.
Maurer does not expressly disclose the continuous rotation gantry is configured to generate the proton beams at varying energy levels.
Lu discloses wherein the continuous rotation gantry is configured to generate the proton beams at varying energy levels (a gantry 22 with a continuous beam 34 in a rotational path to generate proton beams at varying intensity; column 3, lines 17-55, column 5, lines 25-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Maurer in view of the teachings of Lu so that the continuous rotation gantry is configured to generate the proton beams at varying energy levels.
One would have been motivated to do so to provide the advantages of being able to address varying condition and regions of interest (see column 5, lines 25-33 of Lu).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim(s) 1 above, and further in view of Haberer (US 6,683,318 B1).

Regarding claim 6, as best understood, Maurer discloses the system of claim 1, including the continuous rotation gantry (the ring gantry 204 with continuous firings through a rotational arc; column 12, lines 58-61, column 18, lines 6-10).
Maurer does not expressly disclose an ionization chamber configured to detect proton beam data including at least one of a fluoresce, position or direction of the proton beams.
Haberer discloses an ionization chamber configured to detect proton beam data including at least one of a fluoresce, position or direction of the proton beams (Parallel-Plate-Ionisation-Chambers monitor particle beam data including beam position; column 12, lines 18-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Maurer in view of the teachings of Haberer to include an ionization chamber configured to detect proton beam data including at least one of a fluoresce, position or direction of the proton beams.
One would have been motivated to do so to provide the advantages of a more precise and controlled beam for effectively treating patients (see column 12, lines 18-33 of Haberer).

Regarding claim 7, as best understood, Maurer modified teaches the system of claim 6, wherein the gantry includes at least one pair of scanning magnets configured to provide the proton beams to the ionization chamber (a gantry includes bending magnets for a scanned beam that guide a particle beam to the Parallel-Plate-Ionisation-Chambers; Haberer, column 12, lines 10-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Maurer in view of the further teachings of Haberer.
One would have been motivated to do so to provide the advantages of avoiding deviations in beam trajectory.

Regarding claim 8, as best understood, Maurer modified teaches the system of claim 6, wherein the controller is further configured to generate a three-dimensional image based at least in part on the proton beam data (the control unit performs 3D tomosynthesis based on the kV image information from proton beams; Maurer, column 12, lines 58-67, column 16, lines 15-21 & 33-40, column 19, lines 56-61).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim(s) 1 above, and further in view of Barnes (US 4,315,157 A).

Regarding claim 9, as best understood, Maurer discloses the system of claim 1.
Maurer does not expressly disclose the beam detector is a ring-like shape configured to surround, at least in part, the patient object.
Barnes discloses a beam detector is a ring-like shape configured to surround, at least in part, a patient object (a beam detector ring 1 0 surrounding a patient 18; figure 2, column 5, lines 20-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Maurer in view of the teachings of Barnes so that the beam detector is a ring-like shape configured to surround, at least in part, the patient object.
One would have been motivated to do so to provide the advantages of a wider range and coverage for better treatment of the patient.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim(s) 10 above, and further in view of Brahme.

Regarding claim 11, as best understood, Lu discloses the system of claim 10.
Lu does not expressly disclose the controller is further configured to receive the energy level and a location of at least one of the residual beams from the beam detector.
Brahme discloses wherein the controller is further configured to receive the energy level and a location of at least one of the residual beams from the beam detector (a computer receives energy levels and position information of x-rays and gamma rays from the detector 100; column 8, lines 10-32, column 9, lines 2-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Lu in view of the teachings of Brahme so that the controller is further configured to receive the energy level and a location of at least one of the residual beams from the beam detector.
One would have been motivated to do so to provide the advantages of better communicating an accurate energy and position reading for a more detailed analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884